DETAILED ACTION
This is a Notice of Allowability based on the 16/401,002 application response filed on 01/06/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to the method of using a tubular device non-elected without traverse.  Accordingly, claims 18-20 been cancelled.

Allowable Subject Matter
Claims 1-14, 16, and 17 are allowed.
The prior art of record Flowers (US Patent No. 6,090,021), Dalcourt (US Patent Publication No. 2012/0088639), Jones (US Patent No. 8,727,951), and Ekstrom (US Patent No. 9,682,274) are the closest prior arts to the claimed invention but fails to teach or render obvious the body having one or more flared ends and an exterior surface, wherein the flared ends of the body extend radially outward from the longitudinal axis, wherein the flared ends have raised edges such that a diameter at an outermost plane of the flared ends is larger than a diameter of the tubular body, and wherein the two ends are flared ends that extend radially outward from the longitudinal axis, wherein the flared ends have raised edges such that a diameter at an outermost plane of the flared ends is larger than a diameter of the tubular body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784